          Case 1:18-cv-00444-RP Document 134 Filed 01/21/20 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

MWK RECRUITING, INC.,             §
                                  §
           Plaintiff,             §
                                  §
v.                                §                                     1:18-CV-444-RP
                                  §
EVAN P. JOWERS, YULIYA            §
VINOKUROVA, LEGIS VENTURES (HK)   §
COMPANY LIMITED, and ALEJANDRO    §
VARGAS,                           §
                                  §
           Defendants.            §
                                  §
EVAN P. JOWERS,                   §
                                  §
           Counterplaintiff,      §
                                  §
v.                                §
                                  §
MWK RECRUITING, INC., ROBERT E.   §
KINNEY, MICHELLE W. KINNEY,       §
RECRUITING PARTNERS GP, INC.,     §
KINNEY RECRUITING LLC,            §
COUNSEL UNLIMITED LLC, and KINNEY §
RECRUITING LIMITED,               §
                                  §
           Counterdefendants.     §

                                               ORDER

        Before the Court is Defendant Evan P. Jowers (“Jowers”) Unopposed Motion for Leave to

File Second Amended Answer, Affirmative Defenses, and Counterclaims. (Dkt. 133). Jowers seeks

leave to file an amended answer “for the sole purpose of making minor alterations to his factual

allegations regarding the date of his separation from the Kinney Entities.” (Id. at 1). His motion is

unopposed. (Id. at 3–4).

        The Federal Rules of Civil Procedure permit a party to amend its pleading “once as a matter

of course,” but afterwards “only with the opposing party’s written consent or the court’s leave.”


                                                   1
          Case 1:18-cv-00444-RP Document 134 Filed 01/21/20 Page 2 of 2



Fed. R. Civ. P. 15(a)(1)–(2). Courts are directed to “freely give leave [to amend] when justice so

requires.” Fed. R. Civ. P. 15(a)(2). Rule 15(a) “requires the trial court to grant leave to amend freely,

and the language of this rule ‘evinces a bias in favor of granting leave to amend.’” Lyn–Lea Travel

Corp. v. Am. Airlines, 283 F.3d 282, 286 (5th Cir. 2002) (quoting Chitimacha Tribe of La. V. Harry L.

Laws Co., Inc., 690 F.2d 1157, 1162 (5th Cir. 1982)). “[A]bsent a ‘substantial reason’ such as undue

delay, bad faith, dilatory motive, repeated failures to cure deficiencies, or undue prejudice to the

opposing party, ‘the discretion of the district court is not broad enough to permit denial.’” Mayeaux

v. La. Health Serv. & Indem. Co., 376 F.3d 420, 425 (5th Cir. 2004) (quoting Dussouy v. Gulf Coast Inv.

Corp., 660 F.2d 594, 598 (5th Cir. 1981)).

        The Court finds that there is no substantial reason to deny leave and that it is in the interest

of justice to allow Jowers to file an amended answer. Given this finding and Rule 15’s “bias in favor

of granting leave to amend,” the Court will grant his motion. See Lyn–Lea Travel Corp., 283 F.3d at

286; Mayeaux, 376 F.3d at 425.

        Accordingly, IT IS ORDERED that Jowers’s Unopposed Motion for Leave to File Second

Amended Answer, Affirmative Defenses, and Counterclaims, (Dkt. 133), is GRANTED.



        SIGNED on January 21, 2020.



                                                _____________________________________
                                                ROBERT PITMAN
                                                UNITED STATES DISTRICT JUDGE




                                                    2
